          Case 1:19-cv-01730-JLT Document 19 Filed 01/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10
11 ANGELICA MOLINA,                             Case No. 1:19-cv-01730-JLT

12                 Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                STIPULATION OF DISMISSAL OF
13            v.                                ENTIRE ACTION WITH PREJUDICE

14 DG STRATEGIC VII, LLC; and DOES 1-           (Doc. 18)

15 100,
16                 Defendants.

17
18
19
20
21
22
23
24
25
26
27
28
     139287234.1
       [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
          Case 1:19-cv-01730-JLT Document 19 Filed 01/19/21 Page 2 of 2



 1                                        [PROPOSED] ORDER

 2
 3            Based upon the stipulation of the parties, the Court ORDERS:

 4            1.     Plaintiff’s complaint in the above-referenced action is DISMISSED with

 5 PREJUDICE.
 6
     IT IS SO ORDERED.
 7
 8       Dated:     January 19, 2021                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     139287234.1
                                            CERTIFICATE OF SERVICE
